                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BETTY J. FANNIN,

              Plaintiff,
                                                      Civil Action 2:18-cv-418
       v.                                             Judge George C. Smith
                                                      Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                                            ORDER

       This matter is before the Court for consideration of the parties’ Joint Motion for Remand

to the Commissioner pursuant to Sentence Four of the Social Security Act, 42 U.S.C. § 405(g).

(ECF No. 12). Per the parties’ agreement, on remand, the Appeals Council will vacate all

findings in the Administrative Law Judge’s decision, and the Commissioner will conduct further

proceedings and develop the administrative record as necessary to determine whether Plaintiff is

disabled within the meaning of the Social Security Act. Accordingly, this case is REMANDED

to the Commissioner and the ALJ under Sentence Four of § 405(g) for further proceedings.

       IT IS SO ORDERED.



                                                      s/George C. Smith  ______
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
